Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered May 7, 2007, convicting defendant, upon his plea of guilty, of forgery in the second degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously modified, on the law, to the extent of reducing the sentence to a term of 2 to 4 years, and otherwise affirmed.
As the People concede, since the plea agreement did not contain a no-arrest or no-misconduct condition; or any other conditions, the court erred in enhancing, on the basis of a subsequent crime, the sentence it had promised defendant at the time of his plea (see People v Spina, 186 AD2d 9 [1992]). Therefore, the court should have imposed the promised sentence or granted defendant’s motion to withdraw his plea. Accordingly, we reduce the sentence to the term to which defendant had agreed. Concur—Mazzarelli, J.P., Friedman, Buckley, Acosta and Freedman, JJ.